/28/2019Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claims 1, 9 and 17, transmitting of a first emulated sensor data is unclear how this emulated signal is produced and what is used to transmit/receive this signal. There is no detail found in the dependent claims to overcome the 112 rejection of 1, 9 and 17.
Claims 1, 9 and 17 recites the limitation "receiving the second emulated sensor data" in line 9, 10 and respectively.  There is insufficient antecedent basis for this limitation in the claim. There is no second emulated signal produced and the time it was produced but a receiving of second signal is claimed. There is no detail found in the dependent claims to overcome the 112 rejection of 1, 9 and 17.
It appear from Applicant’s specification, paragraph 0020, “a sensor unit test board transmitting first emulated sensor data over a first channel corresponding to a first emulated 
In the last step of the method/apparatus/system claims, “in response to detecting one or more errors in the received first emulated data” is indefinite because there is no/missing “error detecting” step/device to respond to unless an error is built into the emulated data which is also not disclosed.
Applicant needs to amend the claim with further detail of the step/device in order to overcome the 112 2nd rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-11 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gorti (20200320807).
Regarding claims 1, 9 and 17 (system, Abstract; apparatus, Fig. 2&3, method, Fig. 5), Gorti discloses a data processing system, comprising:
a processor (AD controller 210, Fig. 2); and

transmitting first emulated sensor data (fault prediction unit 225 can be configured to predict a potential future fault condition by executing a stress test on a particular autonomous driving component paragraph 0047)(a stress test is a transmitting emulated sensor data) over a first channel (cable 112 in Fig. 1) corresponding to a first emulated sensor, to the sensor unit under test, wherein the sensor unit includes at least one sensor processing module (autonomous driving sensor 212 further includes processing circuitry 402, memory 404, canary circuit 405, and a transceiver 411 coupled to the processing circuitry 402, to the memory 404, and to the data collection component 406 via a bus, paragraph 0064, Fig. 4A) to process sensor data obtained from one or more sensors mounted on an autonomous driving vehicle (ADV), and wherein the processed sensor data is utilized to perceive a driving environment surrounding the ADV,
receiving (transceiver/receiver) the second emulated sensor data over the first channel, from the sensor unit under test and a time value associated with the first emulated sensor data, and in response to detecting one or more errors in the received first emulated data or the first time value (TDM bus, paragraph 0025)( bus operating in Time division fashion has specific time mark associated with corresponding data transmitted/received), displaying (fault message on the infotainment system, dashboard display, paragraph 0035) at least one first failure indication associated with the first emulated sensor data and first channel of the sensor unit under test.
Regarding claims 2-3, 10-11 and 18-19, Gorti discloses wherein detecting one or more errors comprises verifying that the received second emulated data is a transformation from the transmitted first emulated data complying with a predetermined rule and verifying that received 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov